Citation Nr: 0506048	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-24 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under Title 38 U.S.C. § 1922(a).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from April 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania of the Department of Veterans Affairs (VA), 
which denied the veteran's claim of eligibility for Service 
Disabled Veterans Insurance (RH) under 38 U.S.C. § 1922(a).


REMAND


In a November 2004 statement, the veteran clarified that he 
would like to have a videoconference hearing at the St. 
Louis, Missouri RO. 

Hence, this case is REMANDED to the RO for the following 
action: 

The RO should schedule the veteran for a videoconference 
hearing before a member of the Board, scheduled at the 
St. Louis, Missouri RO.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



